Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
Claims 1, 3-8, 10, and 12-18 are pending in the application. Claim 11 is cancelled. The 112(b) rejection previously set forth of claim 11 is withdrawn in view of the amendment. Applicant’s submission of an affidavit is acknowledged. 
Response to Arguments
Applicant's arguments filed 05/06/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to Guan and Lui have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The terms “fouled” and “fouling” are interpreted in light of the specification to include a layer on the substrate (see embodiments 1-4), the term “foulant” is interpreted to be a substance forming the layer above, including a biopolymer or equivalents thereof.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites, in line 3, period of 13 2-10 minutes. This appears to be a typo. The claim is interpreted to read period of 2-10 minutes, as recited in the original claim set.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-8, 10, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chi (Impact of Cross-Linked Chitosan Sublayer Structure on the Performance of TFC FO PAN Nanofiber membranes) in view of Moradi (End-of-life RO membranes recycling: Reuse as NF membranes by polyelectrolyte layer-by-layer deposition, 2019) and Garcia-Pacheco (Validation of recycled membranes for treating brackish water, 2018), in view of Khorshidi (Thin film composite polyamide membranes: parametric study on the influence of synthesis conditions 2015).
With respect to claims 1, 10, and 18,  Chi teaches a three-layered composite membrane introducing a cross-linked chitosan (CS, a polysaccharide biopolymer) sublayer onto hydrophobic microporous nanofibers to facilitate the IP process (page 13010, col 2, 2nd paragraph), concentration of CS affects density of the polyamide layer, and changed its morphology (abstract), and that introducing the sublayer into the selective layer and supporting layer could be a method for designing new membranes as the sublayer of crosslinked biopolymer (CS) facilitated the IP process and had a significant effect on the membrane performance (page 13016, Conclusions, Fig. 13, below). Chi teaches fabricating the membrane (a method of preparing a thin-film composite polyamide membrane), on a substrate of electrospun nanofibers (page 13016, 4.2, nanofibers electrospun into a membrane, with pores of 483 nm (2.4, Fig. 9), providing a microfiltration membrane), followed by surface modification with CS (step (1) fouling the substrate with the biopolymer, the biopolymer on a surface of the substrate, 4.3), followed by interfacial polymerization by contacting the membrane with MPD (3.0 wt% MPD, pure water solvent, dissolving a polyamine monomer in water to form a first solution, contacting the composite), removing excess MPD,  dipping the modified membrane into 0.15 wt% TMC in n-hexane (dissolving an acyl chloride in n-hexane and immersing the composite) to form the polyamide film, the resulting composite membranes then cured in an oven at 80°C for 5 minutes for further polymerization (drying and performing a heat treatment, 4.4). Chi teaches the substrate is polyacrylonitrile (PAN), and generally TFC have a multitier structure with a top layer for separation and a support layer, and that both the support and selective layers can be individually adjusted for specific needs, and that conventional supports include polyethersulfone and polyvinylidenediflouroide but that previous work found that polyamide layers could not be formed directly on polyimide microporous supports, that crosslinking of the polyamide layer is closely related to the pore size of the support layer, and three layered composite membrane facilitated the IP Process, improved the wettability of the nanofibers, provided a smooth and uniform surface for the IP, and had a noteworthy impact on the separation layer, leading to different performances (Introduction), and that heat treatment could induce further crosslinking and generated good adhesion between the PA layer and the CS layer (page 13012, col 1).

    PNG
    media_image1.png
    218
    799
    media_image1.png
    Greyscale

Chi teaches 3.0 wt% MPD, and that the selectivity layer can be individually adjusted for specific needs, but does specifically teach the polyamine monomer at a mass concentration of 0.05%-1.0%, contacting the composite with polyamine comprising immersing, or that the membrane is upcycled.
 	Chi teaches the selective layer can be individually adjusted for specific needs (page 13009, col 1), The precise weight percent of polyamide would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed weight percent of polyamide cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the weight percent of polyamide in the solution of Chi to depending on the specific needs (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223). The recited polyamine monomer mass concentration of 0.05%-1.0%, or 0.05% would be reached through said optimization.
Immersion as a form of contacting the membrane with the polyamine solution is known in the art and an obvious engineering choice.
Alternatively, Khorshidi teaches thin film polyamide membranes formed by interfacial polymerization, are sensitive to MPD and TMC concentration, reaction time, and heat curing temperature, and variation of these parameters creates substantial change in morphology (abstract, conclusions), wherein the membranes are prepared with steps including immersing the support MPD solution (page 54987 Synthesis of thin film composite membranes). Thus, as the morphology of the polyamide layer is a variable that can be modified, among others, by adjusting MPD and TMC concentration, reaction time, and heat curing temperature, the concentration of TMC, reaction, and curing of polyamide would have been considered result effective variables by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed MPD concentration, reaction time, and curing parameters cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the MPD concentration of Chi to obtain the desired flux and porosity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223). The recited polyamine monomer mass concentration of 0.05%-1.0%, or 0.05% would be reached through said optimization. 
Moradi teaches recycling of membranes at end of life, a factor of which is biological fouling (fouled with a biopolymer) as direct reuse or after conversion to ultrafiltration membranes for use in new applications because reusing had economic and environmental benefits, that the process includes converting RO membranes into microfiltration and ultrafiltration (page 300, col 1 last paragraph – col 2), the resulting UF membrane transformed into a nanofiltration membrane (upcycled) (page 300 col 1, third paragraph), these membranes can be composed of layers with a PA layer, a polysulfone supporting layer and a base layer (page 301 col 2, 2.1 Materials). 
Garcia-Pacheco teaches obtaining nanofiltration membranes by recycling (abstract), most of the studies have been focus on ultrafiltration (UF) transformation since the beginning and showed promising results of reusing UF recycled membranes to treat wastewater (page 200 col 1 second paragraph), and recycled membranes are a potential alternative of the current NF commercial membranes (abstract).
While Moradi and Garcia-Pacheco teach transforming RO membranes into nanofiltration membranes, the process includes stripping the membrane to a UF or MF membrane and then transforming the membrane into a nanofiltration membrane, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that that UF membrane is upcycled from a substrate fouled with a biopolymer, and using recycled membranes provides economic and environmental benefits.
With respect to claims 3 and 12, the method according to claim 1 is taught above. Chi teaches 0.15 wt% TMC in n-hexane (4.4, in step (3), the acyl chloride monomer is at least one selected from the group consisting of trimesoyl chloride and terephthaloyl chloride, and the second solution contains the acyl chloride monomer at a mass concentration of 0.04%- 0.8%).  
With respect to claims 4 and 13, the method according to claim 1 is taught above. Chi teaches the composite dipped in TMC for 120 s to form the polyamide film (4.4), and does not explicitly teach the interfacial polymerization reaction is performed for a period of 30 seconds. Khorsidi teaches the reaction time is a results effective variable as discussed above, such that without showing unexpected results, the claimed reaction time cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the reaction time of Chi to obtain the desired flux and porosity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223). The recited 30 s would be reached through said optimization.
With respect to claims 5 and 14, the method according to claim 1 is taught above. Chi teaches the resulting composite membranes is cured in an oven at 80°C for 5 minutes for further polymerization (drying and performing a heat treatment, 4.4 in step (3), the drying is performed for a period of 0.5-2 minutes, and the heat treatment is performed at a temperature of 40°C-95°C for a period of 13 2-10 minutes (drying is assumed to occur during the curing step, Chi’s 5 minutes would fall within the combined recited time of 2.5-12 minutes).
Alternatively, Khorsidi teaches drying condition and curing time (page 54995 col 2), is a results effective variable as discussed above, such that without showing unexpected results, the claimed reaction time cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the reaction time of Chi to obtain the desired flux and porosity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223). The recited drying for a period of 0.5-2 minutes, and the heat treatment of 2-10 minutes would be reached through said optimization.
With respect to claims 7 and 16, the method according to claim 1 is taught above. Chi teaches the substrate is polyacrylonitrile (PAN), (abstract, in step (1), the substrate has a material of at least one selected from the group consisting of polysulfone, polyethersulfone, polyvinylidene fluoride, polytetrafluoroethylene, and polyacrylonitrile).  
With respect to claims 8 and 17, the method according to claim 1 is taught above. Chi teaches the PAN has a pore size of 435 nm (2.4, Figure 9, in step (1), the substrate has a pore diameter of 0.005-0.5 µm).  
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chi (Impact of Cross-Linked Chitosan Sublayer Structure on the Performance of TFC FO PAN Nanofiber membranes) in view of Moradi (End-of-life RO membranes recycling: Reuse as NF membranes by polyelectrolyte layer-by-layer deposition, 2019) and Garcia-Pacheco (Validation of recycled membranes for treating brackish water, 2018), in view of Khorshidi (Thin film composite polyamide membranes: parametric study on the influence of synthesis conditions 2015), in view of Fan (CN 110201544).
With respect to claims 6 and 15, the method according to claim 1 is taught above. Chi teaches 1.25-2 g of CS dissolved in a 200 mL mixture of water (4.3, providing 6.25-10 g/L), but does not specifically teach a 10 mg/L of aqueous solution of the biopolymer. Chi teaches the crosslinked CS layer was tailored by changing the GA and CS concentrations (page 13011, col 1), and the concentration of CS impacts the density of the polyamide and changed its morphology (abstract), such that the biopolymer concentration would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed weight percent of polyamide cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the weight percent of polyamide in the solution of Chi to depending on the specific needs (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223). The recited 10 mg/L of aqueous solution of the biopolymer would be reached through said optimization.  
Chi, Moradi, Garcia-Pacheco, and Khorshidi fail to teach vacuum filtering the biopolymer onto the substrate.
Fan teaches high selectivity nanofiltration composite membranes comprising a base membrane, and ultra-thin polyamide layer with an acidic amino acid metal nano chelate deposited on the base membrane (a sublayer), and using suction filtration for depositing the acidic amino acid metal nano chelate (page 3, bottom half of page). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the suction filtration deposition of Fan into the taught method and membrane in order to form a uniform and flat deposition layer on the surface of the base film during suction filtration (page 4 fourth paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                            Primary Examiner, Art Unit 1777